STATE OF MICHIGAN

                                   SUPREME COURT




ANDRE BEZEAU,
         Plaintiff-Appellant,
                                                              SC: 137500
v                                                             COA: 285593
                                                              WCAC: 03-000101
PALACE SPORTS & ENTERTAINMENT, INC.,
           Defendant-Appellee
______________________________________



           Statement of Justice Davis Denying Defendant’s Motion to Disqualify
                                   September 28, 2010


              DAVIS, J. Defendant has brought this motion seeking my recusal on its

motion for rehearing of this Court’s July 31, 2010 opinion in this case. Because I do not

believe that grounds supporting recusal exist, I deny defendant’s motion.

        Defendant asks that I recuse myself from participation in the motion for rehearing

because I “did not consider the application for leave to appeal that was decided by

Bezeau v Palace Sports & Entertainment, Inc. 1 The term rehearing itself supposes that a

jurist had heard a case once before.”



1
    486 Mich. ___; ___ NW2d ___ (2010)
       As was noted in my non-participation statement in People v Jackson, ___ Mich

___; ___ NW2d ___ (2010), a Justice in transition’s nonparticipation in a case that was

heard before the Justice took office does not affect the ability of that Justice to participate

in subsequent motions for rehearing.




                                              2